 



Exhibit 10.19
Certain information in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
LICENSE AGREEMENT
     This LICENSE AGREEMENT (the “Agreement”), effective as of March 28, 2002
(the “Effective Date”), is made by and between Maxygen, Inc., a Delaware
corporation (“MUS”), and Codexis, Inc., a Delaware corporation (“Codexis”).
BACKGROUND
     A. MUS owns and/or controls certain intellectual property, tangible
property and technology potentially useful for discovery, research, development
and commercialization of Products (as defined herein) for use in the Codexis
Field (as defined herein); and
     B. Codexis desires to obtain the right to use such intellectual property,
tangible property and technology of MUS in connection with its discovery,
research, development and commercialization of Products (as defined herein) in
the Codexis Field; and
     C. MUS is willing to grant to Codexis, and Codexis is willing to accept,
such rights, subject to the terms and conditions set forth in this Agreement;
and
     D. MUS and Codexis have entered into a Services Agreement, a Patent
Assignment Agreement, a Trademark Assignment Agreement and a Stock Issuance and
Asset Contribution Agreement, of even date herewith.
     NOW THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the Parties hereby agree as follows:
     1. DEFINITIONS. The terms defined in this Article 1 shall have the meanings
set forth below for purposes of this Agreement:
          1.1 “Affiliate” shall mean a corporation or other entity that is
directly or indirectly controlling, controlled by or under common control with
another entity. For the purposes of this definition, “control” shall mean the
direct or indirect ownership of fifty percent (50%) or more of the outstanding
shares or securities (representing the right to vote for the election of
directors or other managing authority) of such corporation or other entity;
provided, such corporation or other entity shall be deemed to be an Affiliate
only so long as such ownership or control exists.
          1.2 “Agrochemical” means any chemical intended for plant protection or
plant growth applications (e.g., any insecticide, nematicide, insect growth
regulator, plant growth regulator, fertilizer or herbicide).
          1.3 “Assignment Agreement” shall mean that certain Patent Assignment
Agreement between MUS and Codexis entered of even date herewith.

 



--------------------------------------------------------------------------------



 



          1.4 “Assigned Patents” shall mean (a) the Patent Applications and
Patents assigned to Codexis pursuant to the Assignment Agreement; and (b) those
Patent Applications and Patents owned by Third Parties, to which MUS obtained
license rights for use inside and outside the Codexis Field pursuant to an
agreement entered by MUS with a Third Party, which agreement was assigned by MUS
to Codexis in connection with the establishment of Codexis, Inc.
          1.5 Biocatalyst” shall mean a whole cell (live or dead) of a Microbe
or Type II Plant which has been modified using Enabling Technology (whether by
Gene Expression Manipulation and/or Metabolic Pathway Manipulation and/or Strain
Improvement or otherwise) that can perform enzymatic catalysis of a particular
chemical reaction.
          1.6 “Basic Chemical” shall mean a chemical having a molecular weight
of less than [****] which is suitable for use as a feedstock for multiple
chemical reactions. By way of illustration and without limitation, a chemical
monomer or oligomer suitable for polymerization, or a carbohydrate intended for
use as a carbon source in fermentation, would each be a Basic Chemical, if the
applicable molecule had a molecular weight of less than [****].
          1.7 “Biocatalyst Commercialization” shall mean (i) the preparation,
screening and commercial use of Biocatalysts for the purpose of allowing the
selection and commercialization of Biocatalysts solely for use for Bulk
Production, and (ii) the manufacture and commercial sale of Biocatalysts solely
for use for Bulk Production.
          1.8 “Building Block” shall mean any non-polypeptide chemical
(optionally containing one or more chiral centers), having a molecular weight of
more than [****] and less than [****], that (a) is not a Basic Chemical or a
Functional Compound, and (b) is intended for addition to one or more Templates
to make a Functional Compound.
          1.9 “Building Block Development” shall mean the development of one or
more Building Blocks for use in Template Decoration.
          1.10 “Bulk Production” shall mean production by Codexis via enzymatic
catalysis (using an Enzyme Product or a Biocatalyst) or fermentation of:
               (a) any Enzyme Product or Biocatalyst for sale to a Third Party
(other than an Affiliate of Codexis) for manufacture of Catalysis Products, or
               (b) any Catalysis Product or Fermentation Product for sale to a
Third Party (other than an Affiliate of Codexis) for further processing or
formulation, or
               (c) any Catalysis Product or Fermentation Product which will be
formulated by Codexis for sale to a Third Party, which Product contains one or
more Functional Compounds approved by a Regulatory Authority for human or
veterinary pharmaceutical use, where such Functional Compound(s) (i) is (are) no
longer covered by issued patents in the country where such production will
occur, or (ii) is (are) covered by issued patents owned or Controlled by a Third
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



Party (other than an Affiliate of Codexis) that has contracted to have Codexis
formulate such Product on behalf of such Third Party.
          1.11 “Catalysis Product” shall mean a Template, Building Block,
Functional Compound and/or Intermediate that, in each case, is produced in
substantially pure, noncellular form via enzymatic catalysis using an Enzyme
Product or a Biocatalyst.
          1.12 “Codexis Field” shall mean:
               (a) Biocatalyst Commercialization and Enzyme Commercialization,
subject to the limitations set forth in Section 2.2.2 and the rights of MUS and
Third Parties described in Section 2.8;
               (b) Building Block Development; and
               (c) Bulk Production, subject to the limitations set forth in
Section 2.2.2 and the rights of MUS and Third Parties described in Section 2.8.
          1.13 Confidential Information” shall mean (i) any proprietary or
confidential information or material in tangible form disclosed by one Party to
the other that is marked as “Confidential” or with some similar marking or
legend reasonably indicating its confidential nature at the time it is delivered
to the receiving Party, or (ii) proprietary or confidential information
disclosed orally or in other intangible form by one Party to the other hereunder
that is identified as confidential or proprietary when disclosed. Confidential
Information may include information of Third Parties.
          1.14 “Control” or “Controlled” shall mean possession of the ability to
grant the licenses or sublicenses as provided for herein, or to transfer
Materials as provided for herein, without (i) violating the terms of any
agreement or other arrangement with any Third Party, and/or (ii) incurring a
contractual payment obligation to a Third Party for the grant or practice of
such license or sublicense, as the case may be, provided, if such a contractual
payment obligation would be due to a Third Party for the grant or practice of
such a sublicense to the applicable intellectual property or materials, such
intellectual property and Materials shall also be deemed to fall within the
scope of this definition, if Codexis or MUS, as the case may be, agrees in
writing pursuant to Section 2.1.4(b) to be responsible for any and all payments
due to the licensor of such intellectual property or Materials for the grant or
practice of such sublicense.
          1.15 “Detection and Research Reagent Field” shall mean the field set
forth on Exhibit A hereto.
          1.16 “Discovery” means the generation, identification and/or
assessment of any potential human or veterinary therapeutic or prophylactic or
Agrochemical, and/or modification of a potential human or veterinary therapeutic
or prophylactic or Agrochemical to improve its suitability for such use.
          1.17 “Enabling Technology” shall mean all Patent Applications and
Patents Controlled by MUS on or before the Separation Event relating to
(i) methods of generating genetic diversity (including, without limitation, DNA
Shuffling with tangible materials or in silico), or the

3



--------------------------------------------------------------------------------



 



use thereof, and/or (ii) generally applicable screening techniques,
methodologies or processes for identifying genetic variants of interest.
Enabling Technology shall include MUS’ interest in Third Party Improvements, if
any. A list of Patent Applications and Patents within the Enabling Technology
existing as of the Effective Date is attached as Exhibit B hereto.
          1.18 “Enzyme Commercialization” shall mean (i) the preparation,
screening and commercial use of Enzyme Libraries for the purpose of allowing the
selection and commercialization of one or more Enzyme Products solely for use
for Bulk Production, and (ii) the manufacture and commercial sale of Enzyme
Products solely for use for Bulk Production.
          1.19 “Enzyme Library” shall mean a set of two or more variant but
related enzymes (or genes encoding such enzymes), in each case, that are made
using Enabling Technology.
          1.20 “Enzyme Product” shall mean an enzyme selected from an Enzyme
Library.
          1.21 “Excluded Technology” shall mean the Patent Applications and
Patents within the Enabling Technology listed on Exhibit C hereto.
          1.22 “Expression Host(s)” shall mean eukaryotic and/or procaryotic
and/or archaebacter cells of any type.
          1.23 “Fermentation Product” shall mean any Template, Building Block,
Functional Compound and/or Intermediate that is produced via fermentation of a
Microbe and/or Category II Plant that has been modified with Enabling Technology
(whether by Gene Expression Manipulation and/or Metabolic Pathway Manipulation
and/or Strain Improvement or otherwise).
          1.24 “Functional Compound” shall mean any non-polypeptide, organic
chemical produced in substantially pure form, having a molecular weight of less
than [****], that is not a Basic Chemical and is used (i) as an active
therapeutic agent for the treatment of any human or animal disease or condition,
or (ii) to improve the flavor of human food or animal feed products, or (iii) to
provide or alter the fragrance of perfumes, cosmetic and skin care products, or
(iv) for external application to one or more Plants as an herbicide, pesticide
or growth regulator.
          1.25 “Gene” shall mean a structural gene, including optionally
regulatory sequences therefor, including, without limitation, promoters,
enhancers and downstream regulatory elements.
          1.26 “Gene Expression Manipulation” shall mean alteration of one or
more Gene(s) (e.g., alteration of a sequence of a structural gene or a sequence
of a Gene regulatory element, such as a promoter) to enable and/or facilitate
Product development or Bulk Production.
          1.27 “Glaxo Agreement” shall mean the Affymax/Maxygen Technology
Transfer Agreement, effective February 1, 1997, entered by and among Affymax
Technologies N.V., Glaxo Group Limited and Maxygen, Inc., as modified on
March 1, 1998. The Glaxo Agreement is Exhibit
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



10.15 to the Form S-1 effective December 15, 1999, filed by Maxygen, Inc. with
the U.S. Securities and Exchange Commission.
          1.28 “Government Authority” shall mean any supranational, national,
regional, state or local government, court, governmental agency, authority,
board, bureau, instrumentality or regulatory body.
          1.29 “Improvement” shall mean any improvement of or to the Enabling
Technology, which improvement is (a) conceived and reduced to practice or
otherwise developed on or before the Separation Event by or on behalf of Codexis
or a Third Party that has received a license to the Enabling Technology and is
claimed in a published Patent Application or Patent owned or Controlled by
Codexis or such Third Party, as the case may be, which Patent Application or
Patent is filed on or before the third anniversary of the Separation Event, and
(b) within the scope of a claim of a Patent Application or Patent within the
Enabling Technology in any country, which claim is entitled to filing priority
based on a Patent Application or Patent within the Enabling Technology that was
filed on or before the Separation Event.
               1.29.1 “Codexis Improvement” shall mean an Improvement owned or
Controlled (other than through a license from MUS hereunder) by Codexis.
               1.29.2 “Third Party Improvement” shall mean an Improvement owned
by a Third Party and Controlled by MUS.
          1.30 “Intermediate” shall mean with regard to a particular Functional
Compound, a non-polypeptide, chemical produced in substantially pure form,
having a molecular weight of less than [****], that is intended as and used as
the chemical precursor of such Functional Compound. It is understood and agreed
that Intermediate(s) shall not include chemicals having commercial utility for
any purpose other than synthesis of the applicable Functional Compound (e.g.,
Basic Chemicals shall not be Intermediates).
          1.31 “Internal Research Use” shall mean use by Codexis for internal
research to assess the feasibility of producing a particular Product within the
Codexis Field. It is understood and agreed that Internal Research Use does not
include production of any Product for commercial sale or any other commercial
use of any Product or the conduct of any Services.
          1.32 “Know-How” shall mean any and all ideas, inventions, discoveries,
data, information, and corresponding intellectual property rights, including,
without limitation, instructions, processes, practices, methods, techniques,
specifications, formulations, formulae, know-how, trade secrets, protocols,
skill, experience, opinions, results of studies, technical drawings and related
copyrights, bioinformatics tools (including software) and related copyrights,
and biological, chemical, pharmacological, toxicological, stability,
biochemical, pharmaceutical, physical and analytical, pre-clinical and clinical,
safety, efficacy, manufacturing and quality control data, documentation and
information, in each case, whether or not patentable, and that are (i) not
generally known or available to the public, (ii) Controlled by MUS prior to the
Separation Event and (iii)
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



reasonably related to the use of Enabling Technology and/or the Product
Technology in the Codexis Field.
          1.33 “Materials” shall mean any chemical or biological substances
including any: (i) organic or inorganic chemical element or compound;
(ii) nucleic acid; (iii) vector of any type (e.g., cosmid, plasmid, spore,
phage, virus, or virus-like particle), and subunits of the foregoing; (iv) host
organism, including procaryotic and/or eukaryotic cells or animals;
(v) eukaryotic or prokaryotic cell line or expression system; (vi) protein,
including any peptide or amino acid sequence, enzyme, antibody or protein
conferring targeting properties and any fragment of any of the foregoing;
(vii) genetic material, including, without limitation, any genetic nucleic acid
construct, marker gene and genetic control element (e.g., promoter, termination
signal), gene, genome or variant of any of the foregoing; and/or (viii) assay or
reagent, in each case, which are Controlled by MUS prior to the Separation Event
and reasonably related to the use of Enabling Technology and/or the Product
Technology in the Codexis Field.
          1.34 “Metabolic Pathway Manipulation” shall mean alteration of one or
more single Genes, multiple Genes, genetic pathways and/or genomes by
modification of pathway control mechanisms to enable and/or facilitate:
               (a) Product development via (i) altered pathway flux or activity,
and/or (ii) altered Product yield; and/or
               (b) Bulk Production.
          1.35 “Microbe” shall mean whole (live or dead) procaryotic organisms
and/or yeasts and/or fungi (excluding those which are Type II Plants), or
extracts thereof.
          1.36 “Novo Agreement” shall mean the License and Commercialization
Agreement effective September 17, 1997, entered by and between Maxygen, Inc. and
Novo Nordisk A/S, as amended. The Novo Agreement, with the amendments thereto
dated June 29, 1998, July 29, 1998 and April 12, 1999, are set forth in
Exhibit 10.11 to the Form S-1 effective December 15, 1999 filed by Maxygen, Inc.
with the U.S. Securities and Exchange Commission.
          1.37 “Party” shall mean MUS or Codexis, individually, and “Parties”
shall mean MUS and Codexis, collectively.
          1.38 “Patent Applications and Patents” shall mean any and all United
States provisional and/or utility patent applications, including, without
limitation, all divisions, renewals, continuations in whole or in part,
substitutions and patents of addition thereof, and any and all foreign
counterparts of any of the foregoing, and any letters patent and/or
registrations issuing on any of the foregoing (including, without limitation,
all reissues, renewals, extensions, confirmations, re-registrations,
re-examinations, re-validations, supplementary protection certificates and/or
other governmental actions that extend the term of any such letters patent)
which may be granted on any of the foregoing in the United States and/or other
any countries or multinational jurisdictions of the world.
          1.39 “Plant(s)” shall mean whole Plants, Plant seeds, Plant parts,
Plant cells and/or Plant cell cultures derived from Category I Plants and/or
Category II Plants.

6



--------------------------------------------------------------------------------



 



               1.40.1 “Category I Plants” shall mean:
                    (a) land plants, including nonseed plants (Bryophytes,
Tracheophytes) such as liverworts, mosses, ferns, and seed plants, such as
gymnosperms and angiosperms (monocot and dicots); and/or
                    (b) non-land plants, including the Prasinophytes,
Chlorophyceae, Trebouxiouphyceae, Ulvophyceae, Chlorokybales, Streptophyta,
Klebsormidiales, Zygnematales, Charales, Coleochaetales and Embryophytes.
               1.40.2 “Category II Plants” shall mean:
                    (a) mushrooms (Basidiomycetes); and/or
                    (b) photosynthetic bacteria, including, but not limited to
blue green algae (Cyanobacteria); and/or
                    (c) eukaryotic photosynthetic algae and microalgae
including, but not limited to green algae (Chlorophytes and Euglenophytes),
yellow algae (Cyanophytes), brown algae (Phaeophytes, Xanthophytes,
Eustigmatophytes and Raphidophytes) and red algae (Rhodophytes); and/or
                    (d) microalgae, including but not limited to diatoms
(Chrysophytes and Pyrrophytes).
          1.40 “Product” shall mean any Catalysis Product, Enzyme Product,
Biocatalyst or Fermentation Product that:
               (a) is made or developed with the use of Enabling Technology,
whether by Gene Expression Manipulation and/or Metabolic Pathway Manipulation
and/or Strain Improvement or otherwise (e.g., incorporates any variant gene made
with Enabling Technology, and/or any protein or peptide expressed therefrom),
and/or
               (b) is developed with the use of Product Technology, or
incorporates, or is made using, or is substantially derived from, Product
Technology.
          1.41 “Product Technology” shall mean the Patent Applications and
Patents Controlled by MUS on or before the Separation Event that are necessary
or useful for use in the Codexis Field, that are not included in Enabling
Technology. A list of the Patent Applications and Patents within the Product
Technology existing as of the Effective Date is attached as Exhibit D hereto.
          1.42 “Prosecution Costs” shall mean all costs (including, without
limitation, filing fees and annuities, and attorney, agent and/or expert fees)
incurred by MUS in connection with the (a) preparation, filing, prosecution
(including, without limitation, any appeal) and/or maintenance of any Patent
Application or Patent within the Enabling Technology or the Product Technology
in any country or multinational jurisdiction of the world, or (b) conduct of any
interference, opposition, re-examination, reissue or similar proceedings with
respect to any Patent Application or Patent within

7



--------------------------------------------------------------------------------



 



the Enabling Technology or the Product Technology in any country or
multinational jurisdiction of the world.
          1.43 “Regulatory Agency” shall mean the FDA, the Committee on
Proprietary Medicinal Products (“CPMP”) of the European Medicines Evaluation
Agency, and other Governmental Authority having similar jurisdiction over the
development, manufacturing, and marketing of human or veterinary pharmaceuticals
and/or food or feed ingredients or products.
          1.44 “Separation Event” shall mean the first date that the combined
ownership of Codexis’ outstanding shares by MUS and its Affiliates falls below
fifty percent (50%) of the voting power entitled to vote in the election of
Codexis’ directors.
          1.45 “Service” shall mean any activity conducted by Codexis on behalf
of a Third Party in which Enabling Technology and/or Product Technology is used
to discover, research or develop or produce any Product(s).
          1.46 “Shuffling” shall mean the recombination and/or rearrangement
and/or mutation of genetic material for the creation of genetic diversity.
          1.47 “Stock Issuance and Asset Purchase Agreement” shall mean that
certain Stock Issuance and Asset Contribution Agreement entered by MUS and
Codexis of even date herewith.
          1.48 “Strain Improvement” shall mean modification of a Microbe or a
Category II Plant to enhance its suitability for use in Bulk Production of one
or more Fermentation Products.
          1.49 “Sublicensee” shall mean a Third Party to whom Codexis has
granted a sublicense of its rights in Section 2.1.
          1.50 “Template” shall mean the minimally active, non-polypeptide
chemical structure (e.g., a pharmacophore) having a molecular weight of less
than [****], that is common to a family of chemical structures, and (a) is known
to possess measurable specific bioactivity (e.g., biostimulatory, bioinhibitory,
receptor binding, enzyme substrate, channel blocking or similar activities) in a
particular in vitro or in vivo disease model system, and (b) is useful as an
Intermediate.
          1.51 “Template Decoration” shall mean modification of a Template by a
Third Party (other than an Affiliate of Codexis) by attaching, via one or more
chemical and/or enzymatic steps, one or more Building Blocks to generate an
organic chemical product (including, without limitation, a Product or a
Functional Compound) having a molecular weight of less than [****].
          1.52 “Third Party” means any person or entity other than MUS or
Codexis (or their successors in interest).
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



          1.53 “Third Party Agreement” shall mean any agreement that was entered
or is entered by MUS with a Third Party prior to the Separation Event (excluding
those agreements assigned to Codexis pursuant to the Stock and Asset Purchase
Agreement), pursuant to which MUS obtained or obtains a license, with the right
to sublicense, of Patent Applications and/or Patents within the Enabling
Technology useful in the Codexis Field.
     2. LICENSE GRANTS TO CODEXIS
          2.1 Grants.
               2.1.1 Licenses. Subject to the terms and conditions herein,
including without limitation Sections 2.2, 2.4, 2.6, 2.7 and 2.8, MUS hereby
grants to Codexis, and Codexis hereby accepts, irrevocable (except as provided
in Sections 9.4.1, 12.2, 12.3 and 12.4), worldwide, royalty-free (subject to
Section 2.1.5(b)) licenses, as follows:
                    (a) with respect to the Enabling Technology and related
Know-How:
                         (i) an exclusive license in Microbes to develop, make,
have made, use, import, have imported, offer for sale, sell or otherwise
commercialize or distribute Products and corresponding Services in the Codexis
Field; and
                         (ii) a non-exclusive license in Category II Plants to
develop, make, have made, use, import, have imported, offer for sale, sell or
otherwise commercialize or distribute Products and Services in the Codexis
Field; and
                    (b) with respect to the Enabling Technology and related
Know-How, a non-exclusive license to develop, make and use Expression Hosts for
Internal Research Use; and
                    (c) with respect to the Product Technology and related
Know-How, an exclusive license to develop, make, have made, use, import, have
imported, offer for sale, sell or otherwise commercialize or distribute Products
and corresponding Services in the Codexis Field.
               2.1.2 Bailment. MUS hereby grants to Codexis, and Codexis hereby
accepts, a bailment to non-exclusively use the Materials provided by MUS to
Codexis to practice the licenses granted in Section 2.1.1.
               2.1.3 Further License Grants. In addition to the licenses granted
in Section 2.1.1 above, at such time, if any, that MUS assigns to Codexis the
Subject Agreements (as defined below), then, subject to the terms and conditions
of this Agreement, MUS shall concurrently grant to Codexis, licenses under the
Enabling Technology and related Know-How, and Product Technology and related
Know-How, to the extent necessary for Codexis to allow it to perform its
contractual obligations existing as of the date of assignment with regard to
such Subject Agreements, for the sole purpose of allowing Codexis to perform
such contractual obligations under such agreements. For purposes of this
Section 2.1.3, the “Subject Agreements” shall mean (i) the Novo Agreement;
(ii) the Collaborative Research and Development Agreement entered by Maxygen,
Inc. and

9



--------------------------------------------------------------------------------



 



Technological Resources Pty Limited effective January 19, 2000, (iii) the
Research Agreement entered by Maxygen, Inc. and Chevron U.S.A, Inc. effective
October 11, 2000, (iv) the Collaborative Agreement entered by Maxygen, Inc. and
Hercules Incorporated effective October 31, 2000; (v) the Collaboration
Agreement entered by Maxygen, Inc. and Cargill-Dow L.L.C., effective March 19,
2002; (vi) the Research Agreement entered by Maxygen, Inc. and Pfizer, Inc.,
effective September 13, 2000, as amended prior to the Effective Date of this
Agreement; and (vii) the Agreement entered by Maxygen, Inc. and Gist-Brocades
B.V., effective March 15, 1999, as amended prior to the Effective Date of this
Agreement.
               2.1.4 Know-How. All Know-How licensed to Codexis hereunder shall
be treated as Confidential Information of MUS subject to Article 6 below.
               2.1.5 Third Party Agreements.
                    (a) Codexis acknowledges that certain Patent Applications
and Patents within the Enabling Technology have been or may be licensed to MUS
pursuant to the Third Party Agreement(s), and that the sublicenses granted by
MUS to Codexis with respect thereto are subordinate to the terms of any such
Third Party Agreement. Codexis further acknowledges that any breach of such
terms by Codexis or its Sublicensees may result in damage to MUS and/or other
sublicensees of the subject Enabling Technology, which may include, without
limitation, loss of license rights to such Enabling Technology and/or monetary
damages, and agrees to act reasonably to avoid any breach of such terms.
                    (b) Codexis further acknowledges that, with respect to
Patent Applications and Patents licensed to MUS pursuant to a Third Party
Agreement, the sublicense by MUS to Codexis may result in payment obligations to
the Third Party for the grant and/or practice of such sublicense to Codexis, and
agrees that Codexis shall only receive such a sublicense if it agrees in
writing, in a form reasonably acceptable to MUS, to pay any such amounts due for
the grant of a sublicense to Codexis or practice of such a sublicense by Codexis
or its Sublicensees (which payments, may include milestone payments and/or
royalties on product sales), and to otherwise comply with the terms of such
Third Party Agreement.
                    (c) MUS shall promptly notify Codexis of the terms of any
such Third Party Agreement as they relate to the licenses granted hereunder to
Codexis.
     2.2 Limitations on Licenses.
          2.2.1 Limited MUS Rights. It is understood and agreed that with
respect to any aspect of the Enabling Technology or Product Technology, as the
case may be, for which MUS has less than fully exclusive, worldwide rights
(i.e., co-exclusive, non-exclusive, limited territorial or otherwise restricted
rights) for use in the Codexis Field, the licenses provided in Section 2.1 shall
be limited to those rights that MUS Controls and has the right to sublicense to
Codexis in the Codexis Field.
          2.2.2 No License Rights. Notwithstanding Section 2.1, it is understood
and agreed that no license or right is granted with regard to the Enabling
Technology or Product Technology, and/or related Know-How and Materials:

10



--------------------------------------------------------------------------------



 



               (a) to develop, make, have made, use, import, have imported,
offer for sale or otherwise commercialize or distribute Products (or Services
using such Products):
                    (i) that are made in Category I Plants; or
                    (ii) that are intended to enable or facilitate the
performance of any method within the Enabling Technology by a Third Party (other
than a Sublicensee), whether in the form of an instrument, a kit, or set of
materials or reagents, or instruction set, protocol or software, computer
program or any other form; or
               (b) to make, have made, use, promote, market, distribute and/or
sell:
                    (i) Licensed Products (as defined in the Novo Agreement)
within the exclusive licenses granted to Novo Nordisk for use in the Novo
Nordisk Field (as defined in the Novo Agreement); or
                    (ii) any products (including, without limitation, any
Products) intended for use in the Detection and Research Reagent Field; or
               (c) to conduct ab initio drug Discovery (i.e., discovery or
development of novel pharmaceutical products) or otherwise identify or develop
potential human or veterinary therapeutic or prophylactic products (e.g., small
molecules, proteins (including, without limitation, enzymes) or vaccines); or
               (d) to make, have made, sell, distribute and/or otherwise
commercialize analogs of any Functional Compound for use in the Discovery of
pharmaceutical and/or Agrochemical products; or
               (e) to make, have made, sell, distribute and/or otherwise
commercialize any organic chemical (including, without limitation, any Product
or Functional Compound) or set of organic chemicals to which one or more
Building Blocks have been added, in each case, for use in the Discovery of
pharmaceutical and/or Agrochemical products; or
               (f) to make, have made, use or distribute (by sale, license,
lease, placement or otherwise) variant nucleic acids or proteins made with the
use of Enabling Technology for: (i) the discovery or identification of the
properties of such nucleic acids or proteins (except Enzyme Products and
corresponding DNA), (ii) the discovery of ligands, agonists or antagonists of
ligands to any such nucleic acids or proteins, (iii) to discover or develop or
modify substances for use to cure, treat, prevent or modulate any human or
veterinary or plant disease or condition or for production, purification, or
formulation of pharmaceuticals, vaccines and/or Agrochemicals, and/or (iv) any
use outside the Codexis Field; or
               (g) to make, have made, use or distribute (by sale, license,
lease, placement or otherwise) of any variant nucleic acids or proteins made
with the use of Enabling Technology (except Enzyme Products and corresponding
DNA) for the comparative evaluation of the properties of such nucleic acids or
proteins or the elucidation of structure-function relationships with respect
thereto; or

11



--------------------------------------------------------------------------------



 



                    (h) to make, have made, use or distribute (by sale, license,
lease, placement or otherwise) of any variant nucleic acids or proteins made
with the use of Enabling Technology (except Enzyme Products and corresponding
DNA) for the discovery of ligands, agonists or antagonists of ligands to any
such variant nucleic acids or proteins made with the use of Enabling Technology
or the elucidation of related structure-function relationships, in each case, to
facilitate discovery of pharmaceuticals, vaccines and/or Agrochemicals.
It is understood and agreed that the license granted Codexis herein shall not
include any right or license to use Enabling Technology or Product Technology or
related Know-How or Materials to modify any Template, Functional Compound or
other compound for discovery by Codexis or any Sublicensee of novel
pharmaceutical and/or Agrochemical products.
               2.2.3 Acknowledgement. Codexis acknowledges and agrees that MUS
shall have the right, without violating any term of this Agreement, to grant to
Third Parties, including without limitation Affiliates of MUS, licenses under
the Enabling Technology, to develop, make, have made, use, import, have
imported, and offer for sale Products (and/or Services) for use in fields
outside the Codexis Field.
          2.3 Right to Sublicense. Codexis (or its successor) may grant
sublicenses to the Enabling Technology, Product Technology and related Know-How
to such Third Parties as it deems appropriate, but such sublicenses may only
grant rights to practice in the Codexis Field; provided, Codexis may not
sublicense the rights granted in Section 2.1.1(b) except in connection with a
grant of a sublicense of the rights granted it in Section 2.1.1(a). Codexis (or
its successor) may grant licenses to the Assigned Patents as it deems
appropriate.
          2.4 Continued License Rights. Upon the occurrence of the Separation
Event:
               (a) all licenses granted under this Agreement in effect as of the
Separation Event shall remain in effect, subject to the terms and conditions of
this Agreement; and
               (b) Codexis shall not receive additional license rights to Patent
Applications and Patents within Enabling Technology or Product Technology
conceived and reduced to practice or otherwise developed after the Separation
Event, except with respect to claims of Patent Applications or Patents within
the Enabling Technology or Product Technology (as the case may be) for which MUS
is entitled to claim filing priority based on another Patent Application or
Patent within the Enabling Technology filed on or before the Separation Event.
By way of illustration and without limitation, Codexis would be entitled to
license rights to a divisional Patent Application (filed after the Separation
Event) of a Patent Application within the Enabling Technology filed prior to the
Separation Event, but would not have license rights to those claims of a
continuation-in-part Patent Application (filed after the Separation Event) of a
Patent Application or Patent within the Enabling Technology filed on or before
the Separation Event, which claims relate to subject matter conceived and
reduced to practice or otherwise developed after the Separation Event.
          2.5 Grantback License to Improvements. Codexis shall grant and hereby
grants to MUS a non-exclusive, irrevocable, royalty-free, worldwide license,
with the right to grant and authorize sublicenses, with respect to all Codexis
Improvements for use outside the Codexis Field. With respect to any and all
sublicenses granted by Codexis to Enabling Technology or related

12



--------------------------------------------------------------------------------



 



Know-How on or before the third anniversary of the Separation Event, Codexis
shall use reasonable efforts to retain Control of Improvements made by any such
Sublicensee sufficient to convey a license as described in the preceding
sentence to MUS. Any and all Codexis Improvements may be sublicensed by MUS, in
MUS’ sole discretion, for use outside the Codexis Field.
          2.6 Prohibition on Transfer. Prior to the Separation Event, neither
this Agreement nor the licenses granted to Codexis in Section 2.1 may be
assigned by merger, operation of law or otherwise, without the prior express
written consent of MUS, which MUS may grant or refuse to grant in its sole
discretion.
          2.7 Retained Rights.
               2.7.1 MUS. Notwithstanding the license grants in Section 2.1, the
Parties agree that:
                    (a) MUS and its wholly-owned Affiliates shall until the
Separation Event, retain the right to conduct research with the Enabling
Technology and related Know-How in the Codexis Field for the purpose of
(i) improving and expanding Enabling Technology, and/or (ii) exploring
applications of the Enabling Technology for areas outside the Codexis Field;
provided, MUS and its wholly-owned Affiliates shall not use the Enabling
Technology for the primary intended purpose of developing any Products or
Services for use in the Codexis Field, on its own behalf or on behalf of any
Third Party.
                    (b) At all times during and after this Agreement, nothing
herein shall restrict, or be construed to restrict, MUS’ right to practice and
grant licenses to practice the Enabling Technology and Product Technology and/or
use related Know-How, outside the Codexis Field. It is understood and agreed
that, at all times, MUS shall retain (i) the right (sublicensable to its
Affiliates) to internally use the Enabling Technology, Product Technology and
related Know-How to discover, develop and commercialize novel pharmaceutical
and/or agrochemical products by any means, which may include, without
limitation, the development of Building Blocks, the addition of Building Blocks
to Templates and/or analoging of Functional Compounds, and (ii) the
sublicensable right to make and/or have made, use, import, have imported, offer
for sale and/or sell any such products.
               2.7.2 Codexis. Except as expressly set forth in this Agreement,
nothing herein shall limit the ability of Codexis to use any other intellectual
property, tangible property or technology developed by it or acquired by it (by
license, acquisition or otherwise) for any purpose, in or outside the Codexis
Field.
          2.8 Third Party Rights. Codexis hereby acknowledges that MUS has
informed Codexis prior to the Effective Date that:
               2.8.1 In connection with the initial establishment of MUS, in the
Glaxo Agreement MUS has granted perpetual, worldwide, non-exclusive licenses to
certain entities associated with Glaxo Wellcome to use certain Enabling
Technology for internal research purposes only (the “Glaxo Rights”), and Codexis
hereby agrees that the rights and licenses granted Codexis in Section 2.1 are
subject to the Glaxo Rights.

13



--------------------------------------------------------------------------------



 



               2.8.2 Prior to the Effective Date, MUS has granted to Third
Parties licenses to certain Enabling Technology and related Know-How in fields
outside the Codexis Field, and that after the Effective Date, MUS may grant
licenses under the Enabling Technology and related Know-How to other Third
Parties (including, without limitation, other Affiliates of MUS) for use outside
the Codexis Field.
               2.8.3 Novo Nordisk has granted to MUS a co-exclusive, worldwide
license to certain Patent Applications and Patents within the Enabling
Technology to make, have made and use products (including, without limitation,
Products) for the development and commercialization of products for the cure,
treatment, mitigation and prevention of human or animal diseases.
               2.8.4 MUS has granted to Novo Nordisk in the Novo Agreement
exclusive rights to use Enabling Technology to make or have made Licensed
Products for use in the Novo Nordisk Field and the Preferred Areas (as such
terms are defined in the Novo Agreement).
               2.8.5 MUS intends to use Enabling Technology itself and/or to
grant to one or more other Third Parties rights to use Enabling Technology to
discover novel pharmaceutical and/or Agrochemical products, and to develop,
make, have made, use and commercialize such products.
          2.9 Delivery. Promptly following the Effective Date, at Codexis’
written request, MUS shall, to the extent that these are in MUS’ possession and
MUS Controls the same, deliver to Codexis (a) documents (in electronic or hard
copy format) embodying Know-How, as agreed by the Parties, and (b) samples of
any Materials necessary to allow Codexis to establish initial stocks of the
same, provided, in each case, MUS shall have no on-going obligation to deliver
further Know-How or Materials, unless otherwise agreed in writing by the
Parties.
          2.10 Improvements. Until the third anniversary of the Separation
Event, Codexis and MUS shall each annually notify the other of any Patent
Applications or Patents claiming one or more Improvements which such Party owns
or Controls, and provide to the other Party copies of any of the foregoing which
have not been previously provided to such other Party.
          2.11 No Implied Rights. No rights, options or licenses with respect to
any intellectual property owned by Maxygen or Codexis are granted or will be
deemed granted under this Agreement or in connection with it, other than those
rights expressly granted in this Agreement.
          2.12 U.S. Rights. Codexis acknowledges that certain of the inventions
claimed in the Patent Applications and Patents within the Enabling Technology
and/or the Product Technology have been made with funds provided by the U.S.
Government, and that with respect thereto the U.S. government retains a
non-exclusive license as set forth in 35 U.S.C. §202. At Codexis’ written
request, MUS will provide to Codexis a list of the Patent Applications and
Patents that, to the best of MUS’ then-current knowledge, claim inventions made
with funds provided by the U.S. Government. In addition, Codexis acknowledges
that 35 U.S.C. §200 et seq. sets forth additional obligations with regard to
inventions made with U.S. government funds and products based thereon,
including, without limitation, a preference for manufacture in the United States
pursuant to 35 U.S.C. §204.
     3. ASSIGNMENT TO CODEXIS; LICENSE TO MUS

14



--------------------------------------------------------------------------------



 



          3.1 Assignment. The Parties acknowledge that MUS has assigned to
Codexis certain Patent Applications and Patents in the Assignment Agreement.
          3.2 License to MUS. In partial consideration for the rights granted
herein, Codexis shall grant and hereby grants, and MUS hereby accepts, a
non-exclusive, irrevocable (unless in the case of Patent Applications and
Patents within the scope of Section 1.4(b), prohibited by the applicable Third
Party Agreement), royalty-free (subject to Section 3.3) worldwide license under
the Assigned Patents, with the right to grant and authorize sublicenses to
licensees of the Enabling Technology and Product Technology, to develop, make,
have made, use, import, have imported, offer for sale, sell or otherwise
commercialize or distribute Products and Services solely outside the Codexis
Field.
          3.3 Third Party Agreements.
               3.3.1 MUS acknowledges that certain Patent Applications and
Patents within the Assigned Patents have been or may be licensed to Codexis
pursuant to the Third Party Agreement(s), and that the sublicenses granted by
Codexis to MUS with respect thereto are subordinate to the terms of any such
Third Party agreement. MUS further acknowledges that any breach of such terms by
MUS or its sublicensees may result in damage to Codexis and/or other
sublicensees of the subject Assigned Patents, which may include, without
limitation, loss of license rights to such Assigned Patents and/or monetary
damages, and agrees to act reasonably to avoid any breach of such terms.
               3.3.2 MUS further acknowledges that, with respect to Patent
Applications and Patents licensed to Codexis pursuant to a Third Party
agreement, the sublicense by Codexis to MUS may result in payment obligations to
the Third Party for the grant and/or practice of such sublicense to MUS, and
agrees that MUS shall only receive such a sublicense if it agrees in writing, in
a form reasonably acceptable to Codexis, to pay any such amounts due for the
grant of a sublicense to MUS or practice of such a sublicense by MUS or its
sublicensees (which payments, may include milestone payments and/or royalties on
product sales), and to otherwise comply with the terms of such Third Party
agreement.
               3.3.3 Codexis shall promptly notify MUS of the terms of any such
Third Party agreement as they relate to the licenses granted hereunder to MUS.
     4. COVENANTS
          4.1 Use Within the Codexis Field. Codexis covenants that it will not
knowingly practice its licenses to the Enabling Technology and related Know-How,
or its licenses to the Product Technology and related Know-How, for the purpose
of developing or commercializing Products or Services for use outside the
Codexis Field.
          4.2 Use Outside the Codexis Field. MUS covenants that it will not
knowingly use its retained rights with regard to the Enabling Technology or the
Product Technology, or knowingly practice its license to Codexis Improvements
(if any), for the purpose of developing or commercializing Products or Services
for use in the Codexis Field; provided that such covenants shall be subject to
Section 2.7.1 and further provided that such covenants shall terminate with
regard

15



--------------------------------------------------------------------------------



 



to any Patent Applications and/or Patents for which Codexis’ license terminates
pursuant to Sections 9.4.1, 12.2, 12.3 and/or 12.4 below.
     5. CONSIDERATION. In partial consideration for the rights granted
hereunder, Codexis shall issue to MUS one million (1,000,000) shares of Common
Stock and six million (6,000,000) shares of Series A Preferred Stock of Codexis
pursuant to the Stock Issuance and Asset Contribution Agreement by and between
MUS and Codexis of even date hereof.
     6. CONFIDENTIALITY
          6.1 Confidential Information. Except as expressly provided herein, the
Parties agree that, for the term of this Agreement and for five (5) years
thereafter, each Party shall keep completely confidential and shall not publish,
permit access to or otherwise disclose and shall not use for any purpose except
to practice the rights granted in Article 2 or as expressly permitted in this
Article 6, any Confidential Information furnished to such Party by the
disclosing Party hereto pursuant to this Agreement, except to the extent that it
can be established by the receiving Party by competent proof that such
Confidential Information:
               (a) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of initial disclosure hereunder;
               (b) was generally available to the public or otherwise part of
the public domain at the time of its initial disclosure to the Receiving Party
hereunder;
               (c) became generally available to the public or otherwise part of
the public domain after its disclosure hereunder and other than through any act
of commission or omission of the receiving Party in breach of this Agreement;
               (d) was independently developed by the receiving Party without
reference to any information or materials disclosed by or on behalf of the
disclosing Party, as demonstrated by contemporaneous documentation; or
               (e) was subsequently disclosed to the receiving Party by a Third
Party without breach of any legal obligation to the disclosing Party.
          6.2 Permitted Disclosures. Each Party may disclose the other Party’s
Confidential Information, to the extent such disclosure is reasonably necessary
in filing or prosecuting Patent Applications within the Enabling Technology
and/or Product Technology, prosecuting or defending litigation, complying with
applicable laws or regulations or otherwise submitting information to tax or
other Government Authorities (including, without limitation, in filings with the
U.S. Food & Drug Administration, U.S. Environmental Protection Agency, U.S.
Department of Agriculture and/or similar foreign regulatory entities),
conducting clinical or field trials, or making a permitted sublicense or
otherwise exercising its rights hereunder; provided, after the Separation Event,
Codexis may not use Confidential Information received from MUS in connection
with filing or prosecuting Patent Applications without MUS’ prior written
consent. Each time a Party is required to disclose, or in the exercise of its
rights hereunder, makes any disclosure of the other Party’s Confidential
Information, other than pursuant to a confidentiality agreement with
confidentiality and non-disclosure obligations at least as restrictive as those
set forth in this Agreement, such Party will give

16



--------------------------------------------------------------------------------



 



reasonable advance notice to such other Party of such contemplated disclosure
and, save to the extent inappropriate in the case of Patent Applications, will
use reasonable efforts to secure confidential treatment of such information of
the other Party prior to each such disclosure (whether through protective orders
or otherwise).
          6.3 Duty of Care. Each Party agrees (a) to keep in confidence and
trust all of the other Party’s Confidential Information received by it, (b) not
to use Confidential Information of the other Party other than as expressly
permitted under the terms of this Agreement or any other agreement between the
Parties, (c) to take reasonable steps to prevent unauthorized disclosure or use
of the other Party’s Confidential Information, and to prevent it from falling
into the public domain or the possession of unauthorized persons, and (d) to
disclose the Confidential Information only to those persons who need access to
the Confidential Information for purposes of the Party carrying out its business
as contemplated herein and, except as permitted under Section 6.4, only to those
persons who have executed a confidentiality agreement with confidentiality and
non-disclosure obligations at least as restrictive as those set forth in this
Agreement that protects the other Party’s Confidential Information.
          6.4 Terms. Except as expressly provided in this Agreement, each Party
agrees not to disclose any terms of this Agreement to any Third Party without
the written consent of the other Party; provided, disclosures may be made to:
(i) its wholly-owned Affiliates; (ii) professional advisors, potential or
actual, licensees or sublicensees, acquirors, acquirees or business partners, in
each case, so long as they are bound by obligations requiring reasonable
precautions be taken to protect the confidentiality and prevent misuse of such
information; and/or (iii) the extent required to comply with applicable laws and
regulations.
     7. REPRESENTATIONS AND WARRANTIES
          7.1 MUS. MUS represents and warrants, as of the Effective Date, that:
               7.1.1 it has the right to enter this Agreement, has the power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and that the execution, delivery, and performance by MUS of this
Agreement, except as otherwise disclosed to Codexis in writing prior to the
Effective Date, will not conflict with or result in any breach of, or constitute
a default under, any security agreement, commitment, contract, or other
agreement, instrument or undertaking to which MUS is a party;
               7.1.2 MUS owns or Controls the Enabling Technology and the
Product Technology;
               7.1.3 to the best of its knowledge, except as previously
disclosed to Codexis in writing prior to the Effective Date, it has not received
a claim from a Third Party alleging that the practice of the Enabling Technology
or the Product Technology in the Codexis Field would infringe any patent,
copyright, or other intellectual property right of a Third Party; and
               7.1.4 it will not during the term of this Agreement violate the
covenant in Section 4.2.
          7.2 Codexis. Codexis represents and warrants, that:

17



--------------------------------------------------------------------------------



 



               7.2.1 as of the Effective Date, that it has the right to enter
this Agreement, has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and that the execution,
delivery, and performance by Codexis of this Agreement will not conflict with or
result in any breach of, or constitute a default under, any security agreement,
commitment, contract, or other agreement, instrument or undertaking to which
Codexis is a party; and
               7.2.2 it will not during the term of this Agreement violate the
covenant in Section 4.1.
          7.3 Disclaimers. Nothing in this Agreement shall be construed as:
               (a) a representation or warranty of either Party as to the
validity or scope or enforceability of any Patent Application or Patent licensed
under this Agreement;
               (b) a representation or warranty of either Party that any Product
or Service developed, made, used, sold or marketed or otherwise commercially
exploited under any license granted in this Agreement is or will be free from
infringement of Patents of Third Parties;
               (c) a requirement that either Party file any Patent Application,
secure any Patent, or maintain any Patent in force; or
               (d) an obligation to bring or prosecute any actions or suits
against Third Parties for patent infringement of any Patent licensed under this
Agreement.
          7.4 No Warranty. Except as expressly provided in this Article 7, THE
ENABLING TECHNOLOGY, PRODUCT TECHNOLOGY, KNOW-HOW AND MATERIALS ARE LICENSED TO
CODEXIS “AS IS”. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE 7, MUS
SPECIFICALLY DISCLAIMS ALL WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, OR ARISING
FROM A COURSE OF DEALING OR USAGE OF TRADE, WITH REGARD TO THE ENABLING
TECHNOLOGY, KNOW-HOW, MATERIALS, IMPROVEMENTS, PRODUCTS AND/OR THE PRODUCT
TECHNOLOGY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF A THIRD PARTY.
          7.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE FOR ANY
LOST REVENUES OR PROFITS OF ANY PERSON OR ENTITY OR ANY OTHER INCIDENTAL,
SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
     8. RIGHT OF NEGOTIATION.
          8.1 Right of Negotiation. Codexis hereby grants to MUS until the
Separation Event a first right of negotiation with regard to any Enzyme
Libraries and/or Products developed by Codexis or its Sublicensees as a result
of the use or practice of the Enabling Technology and/or related Know-How that
have application(s) outside the Codexis Field. Until the Separation Event,

18



--------------------------------------------------------------------------------



 



Codexis shall notify MUS of such Enzyme Libraries and/or Products prior to their
respective first commercial use or sale and, at the request of MUS, the Parties
will negotiate in good faith the terms of a license to MUS (or an entity that is
then a MUS Affiliate) for the development and commercialization of such Enzyme
Library or Product outside the Codexis Field.
          8.2 No Agreement. Notwithstanding Section 8.1, if the Parties are
unable to reach agreement on the terms of a license within one hundred twenty
(120) days of the commencement of such negotiations for the applicable Enzyme
Library or Product, Codexis shall have no obligation to grant to MUS or any MUS
Affiliate a license with regard to such Enzyme Library or Product.
     9. PATENT PROSECUTION
          9.1 Enabling Technology.
               9.1.1 Intent. The Parties recognize that it is their shared goal
to obtain the broadest patent coverage available with regard to the Enabling
Technology, consistent with the goal of obtaining patents that are valid and
enforceable as against Third Parties. The Parties recognize the value and
importance of coordinating the Patent Prosecution (as defined in Section 9.1.2)
of Patent Applications and Patents within the Enabling Technology and of MUS’
knowledge, prior experience and expertise with the Patent Prosecution of the
Enabling Technology. Codexis acknowledges that there will be multiple licensees
of the Enabling Technology and that MUS has the responsibility to determine how
to best conduct Patent Prosecution of the Patents within the Enabling Technology
for the benefit of all licensees, including Third Parties other than Codexis,
and Codexis further acknowledges that such responsibility may affect MUS’
determination whether to undertake a particular act or elect not to undertake
any particular action in connection with the Patent Prosecution of a particular
Patent Application and/or Patent within the Enabling Technology in any
particular instance.
               9.1.2 Rights. MUS (or its designee) shall have the right, but not
the obligation, to prepare, file and prosecute patent applications within the
Enabling Technology and to conduct any interferences, oppositions,
re-examinations, reissues or similar proceedings, with respect thereto, and to
maintain any patents resulting from the foregoing activities (“Patent
Prosecution”). MUS shall keep Codexis reasonably informed with respect to such
Patent Prosecution activities, and Codexis may consult with MUS and provide
advice to MUS regarding such Patent Prosecution activities, but MUS shall have
the right to take such acts in connection therewith as MUS, in its sole
discretion, deems appropriate.
               9.1.3 Sharing of Prosecution Costs. In partial consideration for
the grant of the licenses granted in Section 2.1, Codexis shall pay to MUS
amounts for Prosecution Costs incurred after the Effective Date in connection
with the activities described in Section 9.1.2 as set forth on Exhibit E hereto.
               9.1.4 Opt Out by MUS. If MUS does not wish to conduct Patent
Prosecution with regard to any Patent Application or Patent within the Enabling
Technology in a particular country, and believes that the conduct of such
activities will not have a material adverse effect on other patent applications
and/or patents within the Enabling Technology, and no Third Party has the right
to prosecute the applicable Patent Application or Patent, MUS shall notify
Codexis (and any other licensees of such Patent Application or Patent) that
Codexis (together with

19



--------------------------------------------------------------------------------



 



any other interested licensees thereof) may conduct such Patent Prosecution, in
MUS’ name. Within thirty (30) days after the date of such notice, Codexis shall
notify MUS whether or not Codexis wishes to participate in the conduct of such
Patent Prosecution activities in the applicable country(ies) with regard to the
applicable Patent Application or Patent. In such event, (i) the prosecuting
entity(ies) (i.e., Codexis and any other interested licensees of the Enabling
Technology) shall keep MUS fully informed of all actions and decisions made in
connection with such Patent Prosecution (including, without limitation, by
promptly providing MUS with copies of all correspondence sent to or received
from any patent office), (ii) MUS shall have the right to consult and provide
advice with respect to such Patent Prosecution activities, and (iii) Codexis and
such other prosecuting entities shall be solely responsible for paying the
Prosecution Costs for such activities. It is understood and agreed that if MUS
believes that the Patent Prosecution of a particular patent application or
patent could have a material adverse effect on other patent applications or
patents within the Enabling Technology (e.g., due to issues relating to double
patenting) that MUS shall have the right to decline to allow Codexis and Third
Parties to conduct Patent Prosecution with respect to the subject Patent
Application or Patent.
               9.1.5 Opt Out By Codexis.
                    (a) In the event that Codexis does not wish to retain its
license rights under this Agreement to any Patent Application or Patent within
the Enabling Technology or Product Technology in any country, it shall have the
right to terminate its license to such Patent Application and/or Patent with one
hundred and twenty (120) days prior written notice to MUS identifying the
specific Patent Application(s) and/or Patent(s) (by country or, as applicable,
multinational jurisdiction) to which it wishes to relinquish its license. In any
such event, as of the effective date of such termination, Codexis’ license to
the applicable Patent Applications and Patents shall terminate, shall not be
entitled to further consultation and/or information rights as described in
Sections 9.1.2 and 9.1.6, with regard to such Patent Applications and/or
Patents, and Codexis shall have no obligation to pay Prosecution Costs incurred
after the effective date of termination with respect to the applicable Patent
Application and/or Patent. Codexis shall remain obligated to pay its share of
any Patent Prosecution expenses incurred prior to the applicable effective date
of termination.
                    (b) If MUS wishes to continue to conduct Patent Prosecution
with respect to any Patent Application or Patent to which Codexis has
relinquished its rights pursuant to Section 9.1.5(a), MUS may do so, at its own
expense and in its own name. In any such case, Codexis shall provide MUS with a
power of attorney to the extent necessary to conduct such activities.
               9.1.6 Information. If Codexis conducts or otherwise participates
in any Patent Prosecution activities pursuant to Section 9.1.4, Codexis shall
keep MUS fully informed as to the status of such patent matters, including,
without limitation, by providing MUS a reasonable opportunity to review and
comment on any documents relating to the applicable Patent Application or Patent
which will be filed in any patent office before such filing, and promptly
providing to MUS copies of any material documents relating to applicable Patent
Applications or Patents which are received from such patent offices, including
notice, without limitation, of all interferences, reissues, reexaminations,
oppositions or requests for patent term extensions.
          9.2 Product Technology.

20



--------------------------------------------------------------------------------



 



               9.2.1 Rights. Codexis shall have the initial right, but not the
obligation, to conduct Patent Prosecution of Patent Applications and Patents
within the Product Technology exclusively licensed to it, unless such Patent
Applications and Patents claim methods and/or compositions that have
substantial, commercially valuable applications outside the Codexis Field, in
which case, MUS shall have the initial right but not the obligation to conduct
Patent Prosecution of such Patent Applications and Patents.
               9.2.2 Sharing of Prosecution Costs. Codexis shall be responsible
for all Prosecution Costs in connection with Patent Prosecution activities
described in Section 9.2.1 conducted by or under authority of Codexis. If MUS
conducts the Patent Prosecution activities described in Section 9.2.1 with
regard to any Patent Applications and Patents that are Product Technology,
Codexis shall pay to MUS fifty percent (50%) of the Prosecution Costs incurred
by MUS after the Effective Date in connection with such activities. Such amounts
will be paid to MUS (or its designee) within forty-five (45) days of an invoice
therefore.
               9.2.3 Opt Out.
                    (a) By MUS. If MUS has the right to conduct Patent
Prosecution with regard to any Patent Application or Patent in any particular
country or, if applicable, multinational jurisdiction, pursuant to this
Section 9.2, but does not wish to conduct such activities with regard to any
Patent Application or Patent within such country or multinational jurisdiction,
as the case may be, it shall notify Codexis (and any other licensees of such
Patent Application or Patent), and subject to any Third Party right to prosecute
the applicable Patent Application or Patent that was granted prior to the
Effective Date, Codexis (and the other licensees) may thereafter notify MUS that
such entities wish to conduct such Patent Prosecution activities in the
applicable country(ies) with regard to the applicable Patent Application or
Patent in MUS’ name. In such event, (i) the prosecuting entity(ies) shall keep
MUS fully informed of all actions and decisions made in connection with such
Patent Prosecution (including, without limitation, by promptly providing MUS
with copies of all correspondence sent to or received from any patent office),
(ii) MUS shall have the right to consult and provide advice with respect to such
Patent Prosecution activities, and Codexis and such Third Parties shall be
solely responsible for paying the Prosecution Costs thereof.
                    (b) By Codexis. If Codexis has the right to conduct Patent
Prosecution with regard to any Patent Application or Patent in any particular
country or, if applicable, multinational jurisdiction, pursuant to this
Section 9.2, but does not wish to conduct such activities with regard to any
Patent Application or Patent within such country or multinational jurisdiction,
as the case may be, it shall notify MUS (and any other licensees of such Patent
Application or Patent), and subject to any Third Party right to prosecute the
applicable Patent Application or Patent that was granted prior to the Effective
Date, MUS (and the other licensees) may thereafter notify Codexis that such
entities wish to conduct such Patent Prosecution activities in the applicable
country(ies) with regard to the applicable Patent Application or Patent, and MUS
and such Third Parties shall be solely responsible for paying the Prosecution
Costs thereof. In such event, Codexis shall have no further license rights under
this Agreement with regard to the applicable Patent Applications and/or Patents,
shall not be entitled to further consultation and/or information rights as
described in Section 9.2.4, with regard to such Patent Applications and/or
Patents, and shall have no obligation to pay Prosecution Costs incurred after
the effective date of termination with respect to the applicable Patent
Application and/or Patent. Codexis shall remain

21



--------------------------------------------------------------------------------



 



obligated to pay its share of any Patent Prosecution expenses incurred prior to
the applicable effective date of termination.
                    9.2.4 Information. The Party conducting Patent Prosecution
activities pursuant to this Section 9.2 shall keep the other Party fully
informed as to the status of such patent matters, including, without limitation,
by providing the other Party a reasonable opportunity, to review and comment on
any documents relating to the applicable Patent Application or Patent which will
be filed in any patent office before such filing, and promptly providing the
other Party copies of any material documents relating to applicable Patent
Applications or Patents which the Party conducting such activities receives from
such patent offices, including notice, without limitation, of all interferences,
reissues, reexaminations, oppositions or requests for patent term extensions.
               9.3 Payments; Interest. All payments due to MUS under this
Article 9 shall be paid in U.S. dollars by wire transfer in immediately
available funds to a bank account designated by MUS. Any payment or portion
thereof that is not paid on the date such payments are due under this Agreement
shall bear interest at the lesser of (i) the prime rate as reported by the J.P.
Morgan Chase & Co., New York, New York (or its successor) on the date such
payment is due, plus an additional two percent (2%), or (ii) the maximum rate
permitted by law, in each case, per annum calculated from the first date such
payment is delinquent to the date such payment is actually made. This
Section 9.3 shall in no way limit any other remedies available for late payment.
               9.4 Jointly Owned Patent Applications and Patents.
                    9.4.1 Joint Activities. If any invention is jointly owned by
the Parties (each a “Joint Invention”), the Parties will (except as the Parties
may otherwise agree in writing) cooperate to file, prosecute and maintain Patent
Applications covering invention(s) jointly owned by the Parties in the United
States, the United Kingdom, France and Germany (e.g., through a European Patent
Convention application) and Japan (collectively, the “Core Countries”) and other
countries or multinational jurisdictions agreed upon in writing by the Parties.
The Parties shall agree which Party shall be responsible for conducting such
activities with respect to a particular Joint Invention. The Party conducting
such activities shall keep the other Party fully informed as to the status of
such patent matters, including, without limitation, by providing the other Party
a reasonable opportunity, to review and comment on any documents relating to the
Joint Invention which will be filed in any patent office before such filing, and
promptly providing the other Party copies of any material documents relating to
Joint Invention which the Party conducting such activities receives from such
patent offices, including notice, without limitation, of all interferences,
reissues, reexaminations, oppositions or requests for patent term extensions.
Subject to Sections 9.4.2, the Parties will share equally all expenses and fees
associated with the filing, prosecution, issuance and maintenance of any Patent
Application and resulting Patent for a Joint Invention in the Core Countries and
other agreed countries or multinational jurisdictions.
                    9.4.2 Opt Out. In the event that either Party wishes to seek
Patent protection with respect to any Joint Invention outside the Core
Countries, it shall notify the other Party hereto. If both Parties wish to seek
Patent protection with respect to such Joint Invention in such country or
countries, activities shall be subject to Section 9.4.1. If only one Party
wishes to seek Patent protection with respect to such Joint Invention in such
country or countries, it may conduct Patent Prosecution activities with respect
to such Patent Applications and Patents, at its own expense and in its own name.
In any such case, the Party declining to participate in such Patent Prosecution

22



--------------------------------------------------------------------------------



 



activities shall provide the Party that is conducting such activities with a
power of attorney to the extent necessary to conduct such activities.
               9.5 Improvements. With regard to any Patent Application claiming
one or more Improvements, the owner(s) of such Patent Application (or its
designee) shall have the exclusive right, but not the obligation, to conduct
Patent Prosecution of Patent Applications and Patents, as such owner(s) deem
appropriate, at its (their) sole expense, unless such Patent Application claims
a Joint Invention, in which event it shall be subject to Section 9.4.
               9.6 Separation Event. Within sixty (60) days following the
Separation Event, MUS shall provide to Codexis with a written list of all Patent
Applications and Patents within the Enabling Technology as of the Separation
Event, and Codexis shall provide to MUS a written list of all Patent
Applications and Patents within the Codexis Improvements as of the Separation
Event. Within thirty (30) days following each of the first three (3) annual
anniversaries of the Separation Event, Codexis shall update its written list of
Patent Applications and Patents within the Codexis Improvements.
               9.7 Common Interest. MUS and Codexis acknowledge that in the
course of conducting the activities described in Articles 9 and 10 of this
Agreement, the Parties may discuss information related to Patent Applications
and Patents and other intellectual property rights of the Parties and their
Affiliates and /or of Third Parties, and/or conduct by Third Parties that may
constitute infringement of one or more of the patents licensed under this
Agreement, and the Parties may wish to review documents and information of the
other Party that is protected by the attorney-client privilege and/or the
attorney work-product doctrine, and agree that disclosure of such documents and
information, in confidence, will further the mutual interests of the Parties.
Accordingly, the Parties agree that a community of interest exists between MUS
and Codexis as to these matters and therefore the disclosure of privileged
information in the conduct of activities pursuant to Articles 9 and 10 of this
Agreement shall not constitute a waiver of any such privilege. Each Party will
treat all such information received from the other Party under this Agreement
that is marked, by the Party to which the privilege runs, as “Confidential” or
“Privileged” or “Attorney Work Product,” or in a similar manner to reasonably
indicate its protected and confidential nature, and will take precautions to
preserve the confidentiality and privilege of said information as if it were its
own privileged information or attorney work product.
     10. PATENT ENFORCEMENT ACTIONS
          10.1 Infringement. If Codexis becomes aware of any actual or potential
infringement of any Enabling Technology or Product Technology, or if MUS becomes
aware of any actual or potential infringement of any Enabling Technology or
Product Technology in the Codexis Field or any declaratory judgment action or
similar proceeding with respect to any Patent within the Enabling Technology or
Product Technology, then such Party shall promptly notify the other Party in
writing of such actual or potential infringement or proceeding, providing an
explanation of the basis of its conclusion.
          10.2 Enabling Technology.
               10.2.1 Intent. The Parties recognize that it is their shared goal
to maintain the broadest patent coverage available with regard to the Enabling
Technology, consistent with the goal

23



--------------------------------------------------------------------------------



 



of obtaining patents that are valid and enforceable as against Third Parties.
The Parties recognize the value and importance of coordinating the enforcement
of Patent Applications and Patents within the Enabling Technology and of MUS’
knowledge, prior experience and expertise with the Patent Prosecution and
enforcement of Patent Rights. Codexis hereby acknowledges that there will be
multiple licensees of the Enabling Technology and that MUS has the
responsibility to determine how to best enforce and defend the Patents within
the Enabling Technology for the benefit of all licensees, including Third
Parties other than Codexis, and Codexis further acknowledges that such
responsibility may affect MUS’ determination whether to enforce particular
Patent Applications and Patents within the Enabling Technology in any particular
instance.
               10.2.2 MUS. As between MUS and Codexis, MUS shall have the
initial right, but not the obligation, to enforce and/or defend in any
declaratory judgment or similar action, the Patents within Enabling Technology
both in and outside of the Codexis Field, except as provided in Section 10.4.
Codexis acknowledges that (i) certain patents within the Enabling Technology are
and will be owned by Third Parties and, that in some cases, such Third Parties
may have retained or may retain the first right, or the sole right to enforce
such patents, and (ii) prior to the Effective Date, MUS has granted to Third
Parties rights to conduct or participate in the enforcement and/or defense of
Patent Applications and/or Patents within the Enabling Technology owned by MUS.
In connection with any action brought or defended by MUS pursuant to this
Section 10.2.2, MUS shall be responsible for its costs incurred in connection
with such actions or proceedings and may retain any recovery obtained in
connection therewith.
               10.2.3 Codexis. If MUS elects not to pursue an infringement by
any Third Party with respect to a patent within the Enabling Technology, and
Codexis believes that such infringement would have a material adverse impact on
Codexis’ exercise of its rights or practice of its license in the Codexis Field,
Codexis may, with notice to MUS, request the right to enforce specific patents
within the Enabling Technology against such infringement. Any such request shall
contain a detailed factual explanation of (i) the specific patent(s) it believes
are/have been infringed, (ii) the basis for its belief that infringement has
occurred, and (iii) the material adverse impact(s) that it believes such
infringement will/has caused Codexis. MUS shall have one hundred and eighty
(180) days from its receipt of the foregoing explanation (and such other
information as MUS may reasonably request) to notify Codexis whether it intends
to commence an enforcement action against such Third Party. Codexis shall have
the right (subject to the consent of owner of the applicable patents if these
are not owned by MUS, and subject to any rights granted to a Third Party prior
to the Effective Date) to enforce the relevant patents within the Enabling
Technology against the Third Party identified by Codexis in the Codexis Field,
unless within such one hundred and eighty (180) day period, (A) MUS initiates
and diligently pursues steps to abate the alleged such infringement, or (B) MUS
notifies Codexis that MUS believes that such enforcement may have a material
adverse impact on MUS or one or more other licensees of the Enabling Technology,
or (C) MUS notifies Codexis that it disagrees with Codexis’ factual conclusions
provided in its notice described above, in which event the matter shall be
submitted to a neutral expert for prompt determination, with the expenses of
such neutral assessment being shared equally by MUS and Codexis. In the event
that Codexis enforces the applicable patent, MUS agrees to cooperate in
connection with such action, including by joinder as a party, if required by
applicable law. If Codexis enforces the applicable patent, then Codexis shall
pay all costs of conducting any such action, and any recovery shall be allocated
as agreed by the Parties.

24



--------------------------------------------------------------------------------



 



          10.3 Product Technology.
               10.3.1 Infringement in the Codexis Field.
                    (a) So long as it retains an exclusive license to the
applicable Patent within the Product Technology and such Patent has applications
only in the Codexis Field, Codexis shall have the first right but not the
obligation to enforce Patents within the Product Technology against any
infringements by Third Parties in the Codexis Field and defend any declaratory
judgment action. If Codexis fails to initiate a suit to enforce such patent in
any jurisdiction against a commercially significant infringement in the Codexis
Field within one (1) year of a request by MUS to do so, MUS may initiate suit
against such infringement, at its expense. In such event, Codexis agrees to join
in such action, if required by applicable law.
                    (b) If Codexis does not have an exclusive license to the
applicable Patent, and/or if such Patent claims inventions having one or more
applications outside the Codexis Field, then MUS shall have the first right, but
not the obligation, to enforce patents within the Product Technology against any
infringements by Third Parties in the Codexis Field and defend any declaratory
judgment action with respect thereto. If MUS fails to initiate a suit to enforce
such patent in any jurisdiction against a commercially significant infringement
in the MUS Field within one (1) year of a request by Codexis to do so, Codexis
may initiate suit against such infringement, at its expense. In such event, MUS
agrees to join in such action, if required by applicable law.
                    (c) Notwithstanding Section 10.3.1(b), Codexis acknowledges
that (i) certain patents within the Product Technology are and will be owned by
Third Parties and, that in some cases, such Third Parties may have retained or
may retain the first right, or the sole right to enforce such patents, and
(ii) prior to the Effective Date, MUS has granted to Third Parties rights to
conduct or participate in the enforcement and/or defense of Patent Applications
and/or Patents within the Product Technology owned by MUS.
               10.3.2 Infringement Outside the Codexis Field. MUS (or its
designee) shall have the right but not the obligation to pursue infringement of
Patents within the Product Technology outside the Codexis Field, but shall
consult with Codexis before commencing any such suit.
               10.3.3 Recoveries. Any recovery by such Party received as a
result of any such claim, suit or proceeding brought pursuant to this
Section 10.3 shall be used first to reimburse the Party(ies) for all expenses
(including attorneys and professional fees) incurred in connection with such
claim, suit or proceeding. The remainder shall be divided as follows: (a) in any
suit relating primarily to infringement in the Codexis Field, seventy percent
(70%) to the Party initiating the suit, and thirty percent (30%) to the other
Party, and (b) in any suit primarily relating to infringement outside the
Codexis Field, as may be agreed by the Parties in writing.
          10.4 Jointly Owned Technology. In the event that any patent that is
jointly owned by MUS and Codexis is infringed by a Third Party, Codexis and MUS
shall discuss whether, and, if so, how, to enforce or defend such jointly owned
Patent in an infringement action, declaratory judgment or other proceeding. In
the event only one Party wishes to participate in such proceeding, it shall have
the right to proceed alone, at its expense, and may retain any recovery.

25



--------------------------------------------------------------------------------



 



          10.5 Improvements. The owner of any Patent claiming an Improvement (or
its designee) shall have the exclusive right, but not the obligation, to defend
and enforce such Patent, at its expense, except as the Parties may otherwise
agree in writing.
          10.6 General.
               10.6.1 Cooperation. In connection with any such claim, suit or
proceeding subject to Sections 10.2, 10.3 and/or 10.4, the Parties shall
cooperate with each other and shall keep each other reasonably informed of all
material developments in connection with any such claim, suit or proceeding. At
the request and expense of the Party initiating any such claim, suit or
proceeding, the other Party agrees to cooperate and join in any such claim, suit
or proceeding in the event that under applicable law the other Party is
necessary or indispensable to such proceedings or such joinder of such Party is
otherwise required by applicable law; provided, however, MUS shall not be
obligated to participate as a party or otherwise in any proceeding in which MUS
would be in an adversarial relationship with any Maxygen Affiliate or another
entity which is a licensee of the Enabling Technology.
               10.6.2 Settlements; Admissions. Neither Party shall enter into
any settlement agreement with any Third Party that would conflict with rights
granted to the other Party under this Agreement without the prior written
consent of such affected Party, which consent shall not be unreasonably
withheld. Neither Party shall enter into any agreement that makes any admission
regarding (i) wrongdoing on the part of the other Party, or (ii) the
validity/invalidity, enforceability/unenforceability or infringement/absence of
infringement of any Patents licensed hereunder, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
          10.7 Infringement Claims.
               10.7.1 Notice; Cooperation. If any claim, suit or proceeding is
commenced alleging patent infringement against MUS or Codexis due to the
manufacture, use, sale, offer for sale or importation of a Product or provision
of a Service, such Party shall promptly notify the other Party hereto. The
Parties shall cooperate reasonably with each other in connection with any such
claim, suit or proceeding and shall keep each other reasonably informed of all
material developments in connection with any such claim, suit or proceeding.
               10.7.2 MUS Responsibility. If such claim, suit or proceeding
subject to this Section 10.7 is based solely on an allegation that the practice
of the Enabling Technology infringed a patent owned by a Third Party, then MUS
shall have the right and responsibility to conduct the defense of such action,
and shall pay the costs of defense of any such action, unless Codexis knew or
should have known (through the conduct of reasonable patent and/or literature
searches and/or other customary inquiries) of the existence of the enforced
Third Party patent prior to the conduct of the allegedly infringing acts.
               10.7.3 Codexis Responsibility. If any claim, suit or proceeding
subject to this Section 10.7 is not based solely on an allegation that the
practice of the Enabling Technology infringed a patent owned by a Third Party,
then Codexis shall have the right and responsibility to conduct the defense of
such action, and shall pay the costs of defense of any such action.

26



--------------------------------------------------------------------------------



 



     11. INDEMNIFICATION
          11.1 Indemnification by Codexis.
               11.1.1 Indemnity Obligation. Codexis agrees to indemnify and hold
harmless MUS, and its Affiliates (and with respect to Enabling Technology
licensed to MUS by a Third Party, such Third Party) and their respective
officers, directors, employees and agents (each a “MUS Indemnitee”) from and
against all actions, claims, losses, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ and expert fees and costs of
litigation) and/or judgments finally awarded and/or entered by a court of
competent jurisdiction and/or any amounts paid in settlement that any MUS
Indemnitee may suffer as a result of any Third Party claims, demands, actions or
other proceedings arising out of or in connection with: (i) any practice by
Codexis or its Sublicensees of the licenses and rights granted herein to Codexis
to the Enabling Technology, Product Technology, Know-How and/or Materials,
except as expressly set forth in Section 10.7.2; and/or (ii) any breach of
Codexis’ representations and warranties in Section 7.2; and/or (iii) any acts
(whether of omission or commission) by Codexis and/or its Sublicensees, relating
to the development, manufacture, importation, use, offer for sale, sale and/or
other commercial exploitation of any products or services (including, without
limitation, Products or Services), including, without limitation, product
liability and environmental claims, except, in each case, to the extent due to
the negligence or willful misconduct of MUS.
               11.1.2 Procedure. If MUS intends to claim indemnification under
Section 11.1.1, MUS shall promptly notify Codexis in writing of any claim in
respect of any MUS Indemnitee for indemnification, and, except as otherwise
expressly provided in this Agreement, Codexis shall have control of the defense
and/or settlement thereof using counsel reasonably acceptable to MUS. However,
if MUS believes that due to potential conflicts of interest between MUS and
Codexis representation of MUS by Codexis’ counsel would be inappropriate (e.g.,
due to issues relating to the field or scope of the rights licensed to Codexis
in this Agreement, and rights licensed to another entity), MUS may select
separate counsel and Codexis shall be responsible for the costs of such
representation of MUS. Under all other circumstances, MUS may, in its sole
discretion, participate in any such proceeding with separate counsel of its
choice, at its own expense. The foregoing indemnity obligation shall not apply
to amounts paid by MUS in settlement of any claim if such settlement is effected
by MUS without the consent of Codexis, which consent shall not be withheld
unreasonably. At Codexis’ request and expense, MUS and its employees and agents
shall provide reasonable cooperation to Codexis and its legal representatives in
the investigation of and preparation for the defense against any action, claim
or liability covered by this indemnification. The Indemnitor shall not enter
into any settlement or consent to an adverse judgment in any such claim, demand,
action or other proceeding that admits wrongdoing on the part of the other Party
or its officers, directors, employees and agents, or which imposes additional
obligations on the other Party, without the prior express written consent of the
other Party, which consent shall not be unreasonably withheld or delayed.
          11.2 Indemnification by MUS.
               11.2.1 Indemnity Obligation. MUS agrees to indemnify and hold
harmless Codexis, and its Affiliates and their respective officers, directors,
employees and agents (each a “Codexis Indemnitee”) from and against all actions,
claims, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ and expert fees and costs of litigation) and/or

27



--------------------------------------------------------------------------------



 



judgments finally awarded and/or entered by a court of competent jurisdiction
and/or any amounts paid in settlement that any Codexis Indemnitee may suffer as
a result of any Third Party claims, demands, actions or other proceedings
arising out of or in connection with: (i) any practice by Codexis or its
licensees of the licenses and rights granted herein to Codexis with regard to
the Enabling Technology, to the extent set forth in Section 10.7.2; and/or
(ii) any breach of MUS’ representations and warranties in Section 7.1, and/or
(iii) any practice by MUS of the licenses and rights granted MUS to the Codexis
Improvements and Assigned Patents, except, in each case, to the extent due to
the negligence or willful misconduct of Codexis.
               11.2.2 Procedure. If Codexis intends to claim indemnification
under Section 11.2.1, Codexis shall promptly notify MUS in writing of any claim
in respect of any Codexis Indemnitee claim for such indemnification, and, except
as otherwise expressly provided in this Agreement, MUS shall have control of the
defense and/or settlement thereof using counsel reasonably acceptable to
Codexis. Under all other circumstances, Codexis may, in its sole discretion,
participate in any such proceeding with separate counsel of its choice, at its
own expense. The foregoing indemnity obligation shall not apply to amounts paid
by Codexis in settlement of any claim if such settlement is effected by Codexis
without the consent of MUS, which consent shall not be withheld unreasonably. At
MUS’ request and expense, Codexis and its employees and agents shall provide
reasonable cooperation to MUS and its legal representatives in the investigation
of and preparation for the defense against any action, claim or liability
covered by this indemnification. The Indemnitor shall not enter into any
settlement or consent to an adverse judgment in any such claim, demand, action
or other proceeding that admits wrongdoing on the part of the other Party or its
officers, directors, employees and agents, or which imposes additional
obligations on the other Party, without the prior express written consent of the
other Party, which consent shall not be unreasonably withheld or delayed.
     12. TERMINATION
          12.1 Term. This Agreement shall be effective as of the Effective Date
and, unless terminated earlier as provided in this Article 12 or as otherwise
agreed by the Parties in writing, shall remain in force and effect until the
expiration of the last to expire patent within the Enabling Technology and/or
the Product Technology. Thereafter, Codexis shall retain a non-exclusive,
royalty-free license to the Know-How and Materials transferred by MUS to Codexis
for fifty (50) years following the termination or expiration of this Agreement.
          12.2 Termination on Business Cessession. Prior to the Separation
Event, (i) in the event of a dissolution or liquidation of Codexis, (ii) upon
the institution by Codexis of insolvency, receivership or bankruptcy proceedings
or any other proceedings for the settlement of debts, (ii) upon the institution
of such proceedings against Codexis, which are not dismissed without prejudice
or otherwise resolved in Codexis’ favor within sixty (60) days thereafter, (iii)
upon Codexis’ making a general assignment for the benefit of its creditors, or
(iv) in the event that a substantial portion of Codexis’ assets or the conduct
of Codexis’ business shall be substantially encumbered by extraordinary
governmental action or by operation of law, MUS may in any of the foregoing
circumstances, at its option and in its sole discretion, terminate this
Agreement, effective immediately upon giving written notice of termination to
Codexis.
          12.3 Termination for Failure to Pay Patent Prosecution Expenses. If
Codexis fails to timely pay amounts due with respect to Patent Prosecution of
any particular Patent Application or

28



--------------------------------------------------------------------------------



 



Patent owned by MUS more than three times in any three (3) year period, MUS
shall have the right with one hundred and eighty (180) days notice to Codexis,
to terminate Codexis’ license to such Patent Application or Patent (the “Subject
Patent Application or Patent”) and all other Patent Applications and Patents
licensed to Codexis hereunder in the same Patent family (i.e., that claim filing
priority to the same Patent Application(s) or Patent(s) as the Subject Patent
Application or Patent).
          12.4 Breach of a Third Party Agreement. If Codexis breaches the terms
of any Third Party agreement pursuant to which it has license or sublicense
rights hereunder, whether by failure to timely pay amounts due under such
agreement or otherwise, and after notice from the licensor or MUS of such breach
fails to cure such breach within the period for cure provided in the applicable
agreement, then MUS shall have the right with thirty (30) days notice to
Codexis, to terminate Codexis’ license or sublicense, as the case may be,
granted hereunder to all Patent Applications and Patents, Know-How and/or
Materials covered by such agreement.
          12.5 Effect of Termination.
               12.5.1 Rights and Obligations. Termination of this Agreement for
any reason shall not release any Party hereto from any liability that, at the
time of such termination, has already accrued or that is attributable to a
period prior to such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement.
               12.5.2 Licenses. In the event of any termination of this
Agreement pursuant to Section 12.2, Codexis’ license(s) shall terminate
concurrently.
               12.6 Survival. The provisions of Sections 2.5, 2.6, 2.7, 2.11,
3.1, 3.2, 3.3, 7.5, 9.4, 10.7, 12.5 and 12.6, and Articles 4, 6, 11, 13 and 14
shall survive the expiration or termination of this Agreement for any reason.
     13. DISPUTE RESOLUTION
          13.1 Mediation. If a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the Parties agree first to try in good faith to settle the dispute
by mediation before resorting legal action.
          13.2 Jurisdiction; Venue. All disputes arising out of this Agreement
(except any dispute relating to the infringement, validity or enforceability of
any patent subject to this Agreement) shall be subject to the exclusive
jurisdiction and venue of the California state courts of San Mateo County (or,
if there is federal jurisdiction, the United States District Court for the
Northern District of California), and the Parties hereby irrevocably consent to
the personal jurisdiction of and venue in such courts.
          13.3 Legal Expenses. The prevailing Party (if any is determined by the
finder of fact) in any legal action brought by one Party against the other shall
be entitled, in addition to any other rights and remedies it may have, to
reimbursement for its expenses incurred thereby, including court costs and
reasonable attorneys’ and expert fees and expenses.

29



--------------------------------------------------------------------------------



 



     14. MISCELLANEOUS
          14.1 Governing Law. This Agreement (and any dispute relating to its
construction, performance and/or breach) shall be governed by the laws of the
State of California, without reference to conflicts of laws principles of that
State or of any other jurisdiction.
          14.2 Notices. Any notice provided under this Agreement by one Party to
the other Party shall be in writing and shall be deemed to have been effectively
given (i) upon receipt when delivered personally, (ii) one day after sending
when sent by internationally recognized express mail service (such as Federal
Express or DHL), or (iii) five (5) days after sending when sent by regular mail,
and in each case sent to the other Party at its address indicated below:
               In the case of MUS:
Maxygen, Inc.
515 Galveston Drive
Redwood City, CA 94063
Attn: General Counsel
               In the case of Codexis:
Codexis, Inc.
515 Galveston Drive
Redwood City, CA 94063
Attn: President
or to such other address as MUS or Codexis shall have last designated to the
other by written notice in accordance with this Section 14.2.
          14.3 Independent Contractors. This Agreement does not create or imply
a principal agent, employer, employee, partnership, joint venture, or any other
relationship except that of independent contractors between the Parties, and
neither Party shall have any right, power or authority to create any obligation,
express or implied, on behalf of the other in connection with the performance
hereunder.
          14.4 Non-Waiver. The failure or delay of either Party at any time to
require performance by the other Party of any provision hereof shall not affect
in any way, or act as a waiver of, the right to require such other Party to
perform in accordance with this Agreement at any other time, nor shall the
waiver of either Party of a breach of a provision of this Agreement be held or
taken to be a waiver of the provision itself or any previous or subsequent
breach thereof. No waiver shall be binding unless in writing.
          14.5 Severability; Partial Invalidity. If any provision of this
Agreement is held to be invalid in whole or in part by a court of competent
jurisdiction, then the remaining provisions shall remain, nevertheless, in full
force and effect. The Parties agree to renegotiate in good faith any provision
held invalid and to be bound by the mutually agreed substitute provision in
order to give the most approximate effect originally intended by the Parties.

30



--------------------------------------------------------------------------------



 



          14.6 Assignment. Prior to a Separation Event, Codexis may not assign
this Agreement or any of its rights nor delegate or transfer any of its
obligations hereunder without the prior express written consent of MUS, which
consent MUS shall not be obligated to give. After a Separation Event, Codexis
may upon notice to MUS assign this Agreement to a Third Party in connection with
a merger, sale of all or substantially all of its assets, or other corporate
reorganization of Codexis. MUS may assign this Agreement and its rights and
obligations under this Agreement, without restriction. Any purported assignment
not expressly permitted by this Section 14.6 shall be null and void. Subject to
the above restrictions, this Agreement shall inure to the benefit of and bind
the successors and assigns of the Parties.
          14.7 Export Control. In exercising its rights under this Agreement,
each Party agrees to comply strictly and fully with all export controls imposed,
by any country or organization or nations within whose jurisdiction the Party
operates or does business. Each Party agrees not to export or permit exportation
of any software products or any related technical data or any direct product of
any related technical data, related to or serving as a component of the
Products, without complying with the export control laws in the relevant
jurisdiction. In particular, the Parties acknowledge that they are subject to
United States laws and regulations controlling the export of products or
technical information. Codexis agrees that it will not export, directly or
indirectly, any technical information acquired under this Agreement or any
Products using such technical information to any country for which the United
States government or agency thereof at the time of export requires an export
license or other governmental approval, without first obtaining the written
consent to do so from the Department of Commerce or other agency of the United
States government when required by an applicable statute or regulation.
          14.8 Further Assurances. At any time or from time to time on and after
the date of this Agreement, either Party shall at the request of the other Party
(i) deliver to the requesting Party such records, data or other documents
consistent with the provisions of this Agreement, (ii) execute, and deliver or
cause to be delivered, all such consents, documents or further instruments of
assignment, transfer or license, and (iii) take or cause to be taken all such
actions, as the requesting Party may reasonably deem necessary or desirable in
order for the requesting Party to obtain the full benefits of this Agreement and
the transactions contemplated hereby.
          14.9 Force Majeure. Neither Party shall lose any rights hereunder or
be liable to the other Party for damages or losses (except for payment
obligations) on account of failure of performance by the defaulting Party if the
failure is occasioned by war, strike, fire, act of terrorism, Act of God,
earthquake, flood, lockout, embargo, governmental acts or orders or
restrictions, failure of suppliers (including, without limitation, energy
suppliers), or any other reason where failure to perform is beyond the
reasonable control and not caused by the negligence, intentional conduct or
misconduct of the nonperforming Party and the nonperforming Party has exerted
reasonable efforts to avoid or remedy such force majeure; provided, however,
that in no event shall a Party be required to settle any labor dispute or
disturbance.
          14.10 No Implied Rights. Only the rights granted pursuant to the
express terms of this Agreement shall be of any legal force or effect. No other
rights shall be created by implication, estoppel or otherwise.

31



--------------------------------------------------------------------------------



 



          14.11 No Third Party Rights. This Agreement has been entered for the
benefit of the Parties and, except as expressly set forth herein or as otherwise
may be agreed in writing by the Parties, is not intended to benefit any Third
Party.
          14.12 Entire Agreement; Modification. This Agreement, including its
Exhibits which are incorporated by reference herein, together with the Services
Agreement, Patent Assignment Agreement, Trademark Agreement and Stock Issuance
and Asset Contribution Agreement, contains the Parties’ entire understanding
with respect to the subject matter hereof. There are no promises, covenants or
undertakings, oral or written, other than those set forth herein with respect to
the subject matter hereof, and neither Party is relying upon any representations
or warranties except as set forth herein. This Agreement may not be modified
except by a writing signed by both Parties.
          14.13 Headings. The captions to the several Sections and Articles
hereof are not a part of this Agreement, but are included merely for convenience
of reference only and shall not affect its meaning or interpretation.
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

              MAXYGEN, INC.   CODEXIS, INC.
 
           
By:
  /s/ Russell J. Howard   By:   /s/ Alan Shaw
 
           
Name:
  Russell J. Howard   Name:   Alan Shaw
Title:
  Chief Executive Officer   Title:   President

32



--------------------------------------------------------------------------------



 



EXHIBIT A
Detection and Research Reagent Field
“Detection and Research Reagent Field” means making, having made, using, and
selling of reagents, instruments, and services for the diagnostics and research
supply markets, only as follows: (1) clinical and diagnostic tests, including
those conducted to identify genetic disease predisposition, genetic or other
disease conditions, and infectious or pathogenic agents, as well as those
conducted for other medical, agricultural or veterinary purposes; (2) tests for
analytical/bioanalytical purposes, including those conducted for biomedical,
chemical, or medical research or treatment purposes, for environmental purposes,
and for forensic purposes, including paternity, maternity, or identity tests;
and (3) sequencing and sequence analysis of nucleic acids or other biological
polymers for any purpose.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ENABLING TECHNOLOGY
[****]
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
EXCLUDED TECHNOLOGY
[****]
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CODEXIS PRODUCT TECHNOLOGY
[****]
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Prosecution Costs for Enabling Technology
In partial consideration for the grant of the licenses granted in Section 2.1 of
the Agreement, Codexis shall pay to MUS [****] of the Prosecution Costs incurred
after the Effective Date with regard to Enabling Technology. However, during the
period until the fourth anniversary of the Effective Date, such payments to MUS
shall not exceed the amounts below:

              Maximum Prosecution Costs     for Enabling Technology
First 12 months after Effective Date
  $ 575,000  
Next 12 months after Effective Date
  $ 625,000  
Next 12 months after Effective Date
  $ 675,000  
Next 12 months after Effective Date
  $ 750,000  

The applicable amounts will be paid to MUS (or its designee) within forty-five
(45) days of an invoice therefor.
Prior to the fourth anniversary of the Effective Date, Codexis and MUS shall
negotiate and agree in writing on the amounts Codexis will pay to MUS for
Prosecution Costs with regard to the Enabling Technology after the fourth
anniversary of the Effective Date. However, unless otherwise agreed by Codexis
and MUS, in any calendar year such payments shall not exceed the aggregate
amount due to MUS for Prosecution Costs for Enabling Technology for the 12 month
period from the third anniversary of the Effective Date until the fourth
anniversary of the Effective Date.
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 